DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
1. Claim 1	3
2. claims 16	4
3. Claims 7, 11, and 17	5
III. Claim Rejections - 35 USC § 103	7
A. Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0250171 (“Yu”).	7
B. Claims 11-15 and 18 are rejected under 35 U.S.C. 103 and being unpatentable over Yu in view of US 2015/0145142 (“Lin”) and US 2017/0221830 (“Scanlan”).	12
C. Claims 1, 5-7, 9, 10, and 19 are rejected under 35 U.S.C. 103 and being unpatentable over Yu in view of US 7,601,612 (“Master”).	19
D. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Master, as applied to claim 1 above, and further in view of Lin.	30
E. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Master, as applied to claims 1 and 7 above, and further in view of Lin and Scanlan.	32
F. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lin and Scanlan, as applied to claim 11 above, and further in view of Master.	34
Conclusion	36


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
1. Claim 1
Claim 1 reads in pertinent part,
a conductive connector [314] extending through the second dielectric layer [104] to contact the metallization pattern,
wherein a first portion of the conductive connector [314] extending through the first dielectric layer [104] has a first width,
There is not support in the Instant Application—as originally filed as parent application 15/907,869—for the conductive connector 314 extending through the first dielectric layer 108.  Instead, there is only support of the conductive connector 314 extending through the second dielectric layer 104, as shown in Figs. 18B-18C.  As shown in Figs. 18C, if the conductive connector 314 were to extend through the first dielectric layer 108, rather than the second dielectric layer 104, it would have to consume the claimed “metallization pattern [106]” contrary not happen (claim 1, lines 17-18).  In addition, the portion of the conductive via 112 extending into the first dielectric layer 108 would also have to be consumed during reflow of the conductive connector 314, to meet the unsupported claim requirement.  Moreover, the Instant Application does not disclose that the IMC 164 is part of the conductive connector 314.  As such, the conductive connector does not even extend into, much less through, the first dielectric 108. 
For the purposes of examination, it will be presumed that the Appellant meant to claim,
wherein a first portion of the conductive connector extending through the second dielectric layer has a first width,
because this is all for which there exists support in the Instant Application.
Claims 2-10 depend from claim 1 and are rejected for including the same unsupported features.

2. claims 16
Claims 16 reads in pertinent part,
16. The device of claim 11, wherein 
the conductive connector [314] has a first portion and a second portion,
the first portion extending through the first dielectric layer [104], 
the second portion disposed outside of the first dielectric layer [104], 
…
Claim 11 reads at lines 8-9,
[1e-1] a through via [112] extending through the first dielectric layer [108], the through via connected to the metallization pattern [106]
Claim 11, from which claim 16 depends, requires the through via 112 to extend through the claimed “first dielectric layer”, which is layer 108 in Fig. 18C of Instant Application, while 314 is shown to extend only through the dielectric layer 104, and should be the claimed “second dielectric layer” of claim 11 (and consequently of claim 16).  There is not support in the Instant Application—as originally filed as parent application 15/907,869—for each of the through via 112 and the conductive connector 314 to extend through the same dielectric layer.  As such, claim 16 introduces new matter. 
As under claim 1 above, in claim 16, the claimed “first dielectric layer” will be taken as the “second dielectric layer” in order to be consistent with Fig. 18C of the Instant Application. 

3. Claims 7, 11, and 17
Claim 7 reads,
7. The device of claim 1, wherein the metallization pattern [106] has a first portion and a second portion, 
the first portion aligned with a center of the conductive connector [314] and a center of the through via [112], 
the second portion adjacent the first portion, 
the first portion having a first thickness, the second portion having a second thickness, 
the second thickness greater than the first thickness.  
Similarly, the last three lines of independent claim 11 read,
an intermetallic compound [164] at the interface of the conductive connector [314] and a first portion of the metallization pattern [106], 
a thickness of the intermetallic compound [164] being greater than a thickness of the first portion of the metallization pattern [106].  
Similarly, lines 13-17 of independent claim 17 read,
[3f-1] a metallization pattern [106] having a first portion and a second portion, 
[3f-2] the first portion disposed between the first dielectric layer [108] and the second dielectric layer [104], 
112] and the conductive connector [314], 
[3f-4] the first portion having a first thickness, the second portion having a second thickness, the second thickness less than the first thickness.

There is not support for metallization pattern 106 having two different thicknesses, and it is not described in the Instant Specification as having two different thicknesses.  As such, claims 7 and 11 introduce new matter.  In this regard, note that, simply because a portion of the metallization pattern 106 is converted to an IMC 164 does not make said converted portion any less a part of the metallization pattern 106 than the unconverted portion.  Instead, the converted and unconverted portions simply have different compositions but remain parts of the metallization pattern 106.  As stated in the Instant Application, “the metallization pattern 106 of the back-side redistribution structure 110 is formed to a thickness T2” (Instant Specification: p. 21, ¶ 55).  Nowhere does the Instant Application indicate that the metallization pattern 106 is no longer the metallization pattern simply because a portion of it is converted to an IMC 164.
Claim 8 depends from claim 7, claims 12-16 depend from claim 11, and claims 18-20 depend from claim 17.  As such, these claims are rejected for introducing new matter by including each of the features of one of claims 7, 11, and 17.
For the purposes of examination, these claims are being interpreted as consistent with Fig. 18C of the Instant Application, i.e. to mean that the claimed “first portion” at the center of the metallization pattern 106 is the remaining portion of the metallization pattern, below the IMC 164, that is not converted to IMC, and the claimed “second portion” is the portion of the metallization pattern 106 laterally adjacent to the IMC portion 164 of the metallization pattern 106, and which has no portion converted to IMC.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0250171 (“Yu”).
Yu has a common Assignee with the Instant Application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).  Thus, applicant may overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. 102(b)(1)(A).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
Turning now to the rejection…

With regard to claim 17, Yu discloses, generally in Fig. 28,
17. A device comprising: 
[1] a first package 300 [¶ 58] comprising a bond pad 304 [¶ 62]; 
[2] a conductive connector 314 [¶¶ 66-67] connected to the bond pad 304; and  
[3a] a second package 200 [¶¶ 57-58] comprising:
[3b] an integrated circuit die 118 [not labeled in Fig. 28, but labeled in e.g. Fig. 4; ¶ 18];
[3c] a molding compound 130 [¶ 22] encapsulating the integrated circuit die 118;
[3d] a first dielectric layer 108 [not labeled in Fig. 28 but underneath the layer 104 as evidenced by Figs. 3-5; ¶ 14] on the molding compound 130 and the integrated circuit die 118; 
[3e] a through via 112 [not labeled in Fig. 28, but labeled in e.g. Figs. 3-5; ¶ 16] extending through the first dielectric layer 108 and the molding compound; 
[3f] a second dielectric layer 104 [¶ 12] on the first dielectric layer 108, the conductive connector 314 extending through the second dielectric layer 104; and 
[3g-1] a metallization pattern 106 having a first portion and a second portion, 
108 and the second dielectric layer 104 [as shown in Fig. 28], 
[3g-3] the second [unconverted to IMC] portion disposed between the through via 112 and the conductive connector 314 [as shown in Fig. 28], 
[3g-4] the first [unconverted to IMC] portion having a first thickness, the second [unconverted to IMC] portion having a second thickness, the second thickness less than the first thickness [see discussion below], 
[3h] wherein the metallization pattern 106 comprises a first seed layer [Cu on Ti] and a first main layer [Cu], the first main layer consisting essentially of copper [¶ 13, noting that the Ti layer of the Ti-on-Cu seed layer is in contact with the conductive connector 314 because the second package 200 is inverted after production of the metallization pattern 106—identically as in the Instant Application], and 
[4] wherein the bond pad 304 [Ti/Cu/Ni (¶ 62) of the first package 200] comprises a second main layer [Cu] and a finishing layer [Ni], the finishing layer consisting essentially of nickel [Ni].  

With regard to feature [3g-4] of claim 17, as explained above, in the rejection of claim 17 under 35 USC 112(a) for new matter, there is not support for the claimed “metallization pattern” to have two different thicknesses, and the feature directed to the claimed “first portion” and “second portion” are interpreted as portions of the metallization pattern left unconverted to intermetallic compound (IMC), as consistent with Fig. 18C. 
With regard to the formation of an IMC, Yu states,
[0069] The bonding between the second package 300 and the first package 200 may be a solder bonding or a direct metal-to-metal (such as a copper-to-copper or tin-to-tin) bonding.  In an embodiment, the second package 300 is bonded to the first package 200 by a reflow process. During this reflow process, the conductive connectors 314 are in contact with the bond pads 304 and the metallization patterns 106 to physically and electrically couple the second package 300 to the first package 200.  After the bonding process, an IMC (not shown) may form at the interface of the metallization patterns 106 and the conductive connectors 314 and also at the interface between the conductive connectors 314 and the bond pads 304 (not shown).
(Yu: ¶ 69; emphasis added)
314 to the metallization 106 and vice versa, and (2) Yu states that the IMC forms at the “interface of the metallization patterns 106 and the conductive connectors 314” (Yu: ¶ 69, supra), the claimed “second portion”, i.e. the portion of the metallization pattern 106 directly between the through via 112 and the conductive connector 314 includes a portion converted to IMC thereby leaving a thinner portion of unconverted-composition metallization pattern 106 than the claimed “first portion” of unconverted-composition metallization pattern 106 formed laterally adjacent to the “second portion”,  as required by feature [3g-4].  
In addition, Yu teaches that the conductive connector 314 can be solder (¶¶ 66, 42) and that the metallization pattern is made from the same materials as in the Instant Application including the seed layer of Cu on Ti and a plated layer of Cu (Yu: ¶ 13).  As such, the Instant Application provides evidence in Fig. 18C that the IMC 164 forms into the Cu metallization 106 as well as into the solder connector 314 (Instant Specification: p. 20, ¶ 53).  Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove the contrary, unconverted thickness of the claimed “second portion” is not somehow thinner than the unconverted thickness of the claimed “first portion”.  (See MPEP 2112(I)-(V).) 

With regard to feature [4] of claim 17, as explained in Yu, the bond pad includes a layer of each of Ti, Cu, and Ni (¶ 62).  The Ni layer of the bond pad 304 of the claimed “first package” 300 is in contact with the solder conductive connector 314.  This is so because Yu explains that Cu on Ti is the seed layer for plating the bulk Cu of the metallization pattern 106 (Yu: ¶ 13), 304 in contact with the solder conductive connector 314.  And if not implicitly inherent in Yu based on the foregoing evidence, then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, use the Ti layer as the bottom layer of the bond pad 304 because it is a member of the Cu-on-Ti seed layer used to plate the bulk Cu of the pad 304, as taught in Yu (at ¶ 13), and must be deposited first, i.e. before the Ni layer, thereby making the Ni be the top layer of the pad 304 in contact with the solder conductive connector 314, as taught in Yu.
This is all of the features of claim 17.

With regard to claim 20, Yu further discloses,
20. The device of claim 17, wherein the conductive connector 314 comprises solder and copper, a concentration of copper in the conductive connector decreasing through the 31Attorney Docket No. TSMP20170967US02 conductive connector in a direction extending from the metallization pattern to the bond pad.
Because diffusion of metals during the reflow occurs in all directions where the eutectic material becomes fluid and therefore from the solder bump 314 to the metallization 106 and vice versa, and as evidenced in the Instant Application, the Cu concentration diffusing from the metallization pattern 106 into the solder conductive connector 314 will be highest at the interface between 106 and 314 and will decrease away from said interface into the solder conductive connector 314, as dictated by Fick’s first law of diffusion as acknowledged by the Instant Application (Instant Specification: pp. 20-21, ¶ 54).  In other words, the concentration gradient of Cu in the solder is the inherent result of reflowing the solder of 314 in contact with the Cu of the metallization pattern 106.  As also noted in the Instant Application the Ni layer of the bond id.).
Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove the contrary, i.e. that the Cu concentration gradient across the solder conductive connector 314 from the Cu metallization pattern 106 to the bond pad 304 would not exist.  (See MPEP 2112(I)-(V).) 

B. Claims 11-15 and 18 are rejected under 35 U.S.C. 103 and being unpatentable over Yu in view of US 2015/0145142 (“Lin”) and US 2017/0221830 (“Scanlan”).
Claim 18 reads,
18. The device of claim 17 further comprising: 
[1] an intermetallic compound at the interface of the conductive connector and the metallization pattern, 
[2a] the intermetallic compound having a third thickness, 
[2b] the third thickness greater than the second thickness and less than the first thickness.  
The prior art of Yu, as explained above, discloses each of the features of claim 17. 
With regard to claim 18, Yu discloses, 
18. The device of claim 17 further comprising: 
[1] an intermetallic compound at the interface of the conductive connector 314 and the metallization pattern 106 [Yu: ¶ 69, quoted above], 
[2a] the intermetallic compound having a third thickness, 
[2b] the third thickness … less than the first thickness [i.e. the total thickness of the metallization pattern 106].  

With regard to feature [2b] of claim 18, 
106, i.e. the claimed “first thickness” because Yu states that the IMC is formed at the “interface of the metallization patterns 106 and the conductive connectors 314” (Yu: ¶ 69, supra), which cannot reasonably be interpreted as the entire thickness of the metallization pattern because this would be other than the “interface” and therefore contrary to the explicit disclosure in Yu.

Further with regard to feature [2b] of claim 18, Yu does not teach that
[2b] the third thickness greater than the second thickness [i.e. the unconverted portion of the metallization pattern 106 directly below the IMC formed at the “interface of the metallization patterns 106 and the conductive connectors 314” (Yu: ¶ 69, supra)] … 
In other words, Yu does not teach the thickness of the metallization pattern 106 that is converted to IMC is thicker than the remaining, underlying portion of the metallization pattern 106 that is not converted to IMC.  Yu also does not give the thickness of the metallization pattern 106, which has a bearing on the relative portions converted to IMC and not converted to IMC, as explained below.
Lin, to the same Assignee as Yu, teaches a semiconductor package having a configuration of the metallization virtually the same as in Yu.  (Compare Fig. 2Q of Lin with Fig. 28 of Yu.)  Lin forms the metallization pattern of the RDL connected to each of the through via 212' and the solder conductive connector 260 in the same manner and using the same materials as in Yu, i.e. depositing a seed layer 206 of, e.g. Cu and Ti, followed by a metal layer 208 of, e.g. Cu, by plating on the seed layer (Lin: Figs. 2A-2B, 2P-2Q; ¶¶ 23-26).  In addition, Lin teaches the thickness of each of the seed layer, i.e. T1 of 0.1 to 0.6 µm and the metal layer 208 of, e.g. Cu, of 2 to 12 µm (id.), thereby giving a thickness of 2.1 to 12.6 µm total thickness, which overlaps the claimed range of 6 to 10 µm.
Inasmuch as Yu is silent to the thickness of the metallization pattern 106, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of the metallization pattern of Yu to be 2.1 to 12.6 µm, e.g. 6 µm or 7 µm or 8 µm or 9 µm or 10 µm, because Lin teaches that this thickness range is suitable for the identical purpose of forming a metallization pattern connected to a through via and a solder conductive connector in virtually the same package configuration.
Scanlan, like Yu, teaches a semiconductor package including a metallization pattern used as a RDL, said metallization pattern including a UBM or pad 82 to which is bonded a solder conductive connector (Scanlan: ¶ 63).  Also like Yu, Scanlan uses the same materials for the metallization pattern 82 including a seed layer and a copper layer (id.), as well as at least one common material for the solder, i.e. SnAg (id.) (Yu: ¶¶ 42, 66).  Also like Yu, modified according to Lin to have a metallization pattern thickness of 2.1 to 12.6 µm, Scanlon teaches that the metallization pattern 82 can be of similar thickness, primarily made up of a Cu wetting layer or Cu pad of 5 to 11 µm or 7 to 9 µm, the thickness chosen in order to prevent the “full consumption of the Cu pad by the solder during high temperature aging” (Scanlan: ¶ 63).  In this regard, Scanlan states,
In some instances, the wetting layer can comprise a layer of Cu with a thickness in a range of about 5-11 μm or 7-9 μm. Bumps 84, such as when formed of SnAg solder, can consume some of the Cu UBM during reflow and forms an intermetallic compound at the interface between the solder bump 84 and the Cu of the wetting layer.  However, the Cu of the wetting layer can be made thick enough to prevent full consumption of the Cu pad by the solder during high temperature aging.
(Scanlan: ¶ 63: emphasis added)
84 is consumed or, in other words, that the vast majority of the thickness of the Cu pad 84 is converted to IMC while somewhat less of said thickness of the Cu pad 84 remains Cu, as required by claim 18.  
Given that the thicknesses of the metallization patterns in Yu/Lin and Scanlan are similar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use SnAg as the solder as the solder material in Yu and to form the IMC such that “full consumption” is prevented, as taught in Scanlan, in other words, that the vast majority of the thickness of the metallization pattern 106 is converted to IMC while somewhat less of said thickness of the metallization pattern 106 remains Cu, as required by feature [2b] of claim 18, because Scanlan states that this configuration is suitable for the solder joint between a solder conductive connector and a Cu metallization.  
This is all of the features of claim 18.

Claim 11 reads,
11. A device comprising: 
[1a] a first package comprising:
[1b] a first dielectric layer; 
[1c] a second dielectric layer; 
[1d-1] a metallization pattern between the first dielectric layer and the second dielectric layer, 
[1d-2] the metallization pattern comprising a seed layer and a copper layer; and 
[1e-1] a through via extending through the first dielectric layer, 
[1e-2] the through via 29Attorney Docket No. TSMP20170967US02connected to the metallization pattern; 

[2b] the bond pad comprising a nickel layer; 
[3a] a conductive connector connecting the bond pad to the metallization pattern, 
[3b] the conductive connector comprising solder and copper, 
[3c] a concentration of copper in the conductive connector decreasing through the conductive connector in a direction extending from the first package to the second package; and 
[3e-1] an intermetallic compound at the interface of the conductive connector and a first portion of the metallization pattern, 
[3e-2] a thickness of the intermetallic compound being greater than a thickness of the first [unconverted to IMC] portion of the metallization pattern [directly below the portion converted to IMC].  

With regard to claim 11, Yu discloses, generally in Fig. 28,
11. A device comprising: 
[1a] a first package 200 [¶¶ 57-58] comprising:
[1b] a first dielectric layer 108 [not labeled in Fig. 28 but underneath the layer 104 as evidenced by Figs. 3-5; ¶ 14]; 
[1c] a second dielectric layer 104 [¶ 12]; 
[1d-1] a metallization pattern 106 between the first dielectric layer 108 and the second dielectric layer 104, 
[1d-2] the metallization pattern 106 comprising a seed layer [Cu on Ti] and a copper layer [¶ 13]; and 
[1e-1] a through via 112 [not labeled in Fig. 28, but labeled in e.g. Figs. 3-5; ¶ 16] extending through the first dielectric layer 108, 
[1e-2] the through via 112 29Attorney Docket No. TSMP20170967US02connected to the metallization pattern 106; 
[2a] a second package 300 [¶ 58] comprising a bond pad 304 [¶ 62], 
[2b] the bond pad 304 comprising a nickel layer [Ti/Cu/Ni; ¶ 62]; 
[3a] a conductive connector 314 [¶¶ 66-67] connecting the bond pad 304 to the metallization pattern 106, 
314 comprising solder [¶¶ 66, 42] and copper [by the inherent diffusion of Cu from 106 during reflow, as explained above under the rejection of claims 17 and 20 as obvious over Yu and incorporated here], 
[3c] a concentration of copper in the conductive connector decreasing through the conductive connector in a direction extending from the first package to the second package 300 [by the inherent diffusion of Cu from 106 during reflow, as explained above under the rejection of claim 20 as obvious over Yu and incorporated here]; and 
[3e-1] an intermetallic compound at the interface of the conductive connector 314 and a first portion of the metallization pattern 106 [Yu: ¶ 69 quoted above], 
[3e-2] … [not taught].  
With regard to feature [3e-2] of claim 11, 
[3e-2] a thickness of the intermetallic compound being greater than a thickness of the first [unconverted to IMC] portion of the metallization pattern [directly below the portion converted to IMC].
As explained above in the rejection of claim 11 under 35 USC 112(a) for introducing new matter, there is not support for forming the IMC 164 to a thickness greater than the thickness of the metallization pattern 106, as effectively claimed in feature [3e-2] of claim 11 because the entire thickness of the metallization pattern 106 remains the metallization pattern but simply possessed two different compositions, i.e. a portion of the thickness converted to IMC and the remaining, unconverted portion.  
However, this feature is the same as feature 18 above, which is obvious in view of Lin and Scanlon for the same reasons as explained above under claim 18. 
This is all of the features of claim 11.

With regard to claim 12, Yu further discloses, 
12. The device of claim 11, wherein 
106 [i.e. the portion of 106 that is laterally adjacent to each of the IMC and the unconverted portion of 106 directly under the IMC] is adjacent the intermetallic compound, 
[2] a thickness of the second portion of the metallization pattern 106 being greater than the thickness of the intermetallic compound and the thickness of the first portion of the metallization pattern [because the laterally adjacent portion has not part of its thickness converted to IMC].  

Claim 13-15 read,
13. The device of claim 12, wherein the thickness of the intermetallic compound is from about 3 µm to about 6 µm.  
14. The device of claim 12, wherein the thickness of the first portion of the metallization pattern is from about 1 µm to about 2.5 µm.  
15. The device of claim 12, wherein the thickness of the second portion of the metallization pattern is from about 6 µm to about 10 µm [as taught in Lin as explained under claim 18 and applied here]. 
With regard to claim 15, the thickness of the claimed “second portion of the metallization pattern” is the thickness of the metallization pattern.  The thickness range of 6 to 10 µm is obvious in view of Lin, as explained above under claim 18 and applied equally here.  
In addition, given the teaching in Scanlan (supra) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickness in the range of 5-11 µm or more preferably 7-9 µm, in order to prevent the full consumption of the Cu pad, i.e. the metallization pattern 106.  Thus, Scanlan suggests using a thickness at the higher end of the range taught in Lin. 
Given (1) that the total thickness of the metallization pattern 106 of Yu/Lin/Scanlan of in a range of 7 to 9 µm, which falls entirely within the claimed range of 6 to 10 µm, and (2) that Scanlan teach that the portion of the chosen thickness of the 7-to-9 µm portion of the metallization pattern converted to IMC is less than “full consumption”, it would have been 106 of Yu to IMC, because Scanlan teaches a thickness other than “full consumption” of a 7-to-9 µm portion of the metallization pattern is suitable for the IMC thickness.  As such, the portion of the thickness of the metallization pattern 106 converted to IMC would at least overlap the claimed range of 3 to 6 µm, as required by claim 13 and the remaining portion of the thickness of the metallization pattern 106 not converted to IMC would at least overlap the claimed range of 1 to 2.5 µm, as required by claim 14.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 13-15.

C. Claims 1, 5-7, 9, 10, and 19 are rejected under 35 U.S.C. 103 and being unpatentable over Yu in view of US 7,601,612 (“Master”).
Claim 19 reads,
19. The device of claim 17, wherein 
[1a] the conductive connector has a first portion and a second portion,
[1b] the first portion extending through the second dielectric layer, 
[1c] the second portion disposed outside of the second dielectric layer, 
[2a] the first portion having a first width, the second portion having a second width, 

The prior art of Yu, as explained above, discloses each of the features of claim 17. 
As explained in detail above under the rejection of claim 1, although Yu shows that the second portion of the conductive connector 314 above the surface of the second dielectric layer 104 is wider than the first portion of the conductive connector 314 in the opening in the second dielectric layer 104 (and, in fact, looks exactly like the shape and configuration in Fig. 18C of the Instant Application), Yu does not give a ratio for the widths. 
Master, like Yu, teaches a semiconductor package (col. 1, lines 13-17) including a solder, conductive connector 42, extending through a second dielectric layer 54 to contact a metallization 52 formed on a first dielectric 50 (Master: Fig. 2, col. 5, lines 11-26).  Master teaches each of the features of claim 19, as follows:
19. The device of claim 17, wherein 
[1a] the conductive connector 42 has a first portion and a second portion, 
[1b] the first portion extending through the second dielectric layer 54, 
[1c] the second portion disposed outside of the second dielectric layer 54, 
[2a] the first portion having a first width W1, the second portion having a second width W2,
[2b] the ratio of the second width to the first width being between 1 and 1.53.  
In this regard, Master states,
Fig. depicts a cross-section of a eutectic solder joint 40 formed in accordance with the methodologies of the present invention, including a eutectic reflow profile such as that depicted in FIG. 3 and employing a ratio of approximately 1.0:1.4.  The arrangement 40 includes a solder bump 42 formed on under ball metallurgy 44 of a die 36.  A package 50 includes a pad 52 over which a solder mask 54 is formed. Solder mask 54 includes pad openings 56 that expose a portion of the top surface of the pads 52. A eutectic solder joint 48 is formed between the pad 52 and the solder bump 42 through the eutectic reflow process.
W1 of the pad opening 56 in the solder mask 54 to the width W2 of the under bump metallurgy 44 is between about 1.0:1.2 to about 1.0:1.6, and in especially preferred aspects is about 1.0:1.4.
(Master: col. 5, lines 11-26; emphasis added)
Although the width W2 is the width of the underbump metallurgy 44, this is the width of the as least some portion of the solder, conductive connector 42 outside of the opening 56 in the second dielectric layer 54.  Master teaches that the ratio is chosen, in part, to improve fatigue life of the solder joint and accordingly the package reliability (Master: col. 3, lines 31-58).
Inasmuch as Yu already shows that the consecutive connector 314 is wider outside of the opening in the second dielectric 104 than in the opening, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the ratio of the second width, i.e. the width of the UBM or pad 304 in Yu, and accordingly a width of the solder conductive connector 314 outside of the opening in the second dielectric 104, to the first width, i.e. of the solder conductive connector 314 in the opening in the first dielectric 104,  to be, e.g., 1.4 or to be  between 1 to 1.4, in order to improve fatigue life of the solder joint and accordingly the package reliability, as taught in Masters, (id.).  As such, Master may be seen as an improvement to Yu in this regard.
This is all of the features of claim 19. 

Claim 1 reads,
1. A device comprising:
[1] a redistribution structure comprising:
[1b] a first dielectric layer; 
[1c] a second dielectric layer; and 

[1e] the metallization pattern comprising a first seed layer and a main layer, the main layer consisting essentially of a first metal, the first metal being copper; and 
[2] a through via extending through the first dielectric layer to contact the metallization pattern; 
[3] an integrated circuit die adjacent the through via on the first dielectric layer; 
[4] a molding compound on the first dielectric layer, the molding compound encapsulating the through via and the integrated circuit die; 
[5] a conductive connector extending through the second dielectric layer to contact the metallization pattern, the conductive connector being electrically connected to the through via; and 
[6a] an intermetallic compound at the interface of the conductive connector and the metallization pattern,
[6b] the intermetallic compound extending only partially into the metallization pattern, 
[7a] wherein a first portion of the conductive connector extending through the second dielectric layer has a first width, 
[7b] a second portion of the conductive connector outside the second dielectric layer has a second width, and 
[7c] the ratio of the second width to the first width is between 1 and 1.53.  

With regard to claim 1, Yu discloses,
1. A device comprising:
[1] a redistribution structure 108/106/104 [¶ 15] comprising:
[1b] a first dielectric layer 108 [not labeled in Fig. 28 but underneath the layer 104 as evidenced by Figs. 3-5; ¶ 14]; 
[1c] a second dielectric layer 104 [¶ 12]; and 
[1d] a metallization pattern 106 between the first dielectric layer 108 and the second dielectric layer 104, 

[2] a through via 112 [not labeled in Fig. 28, but labeled in e.g. Figs. 3-5; ¶ 16] extending through the first dielectric layer 108 to contact the metallization pattern 106; 
[3] an integrated circuit die 118 [not labeled in Fig. 28, but labeled in e.g. Fig. 4; ¶ 18] adjacent the through via 112 on the first dielectric layer 108; 
[4] a molding compound 130 [¶ 22] on the first dielectric layer 108, the molding compound 130 encapsulating the through via 112 and the integrated circuit die 118; 
[5] a conductive connector 314 [¶ 66, 42] extending through the second dielectric 104 layer to contact the metallization pattern 106, the conductive connector 314 being electrically connected to the through via 112; and 
[6a] an intermetallic compound [not shown; ¶ 69] at the interface of the conductive connector 314 and the metallization pattern 106,
[6b] the intermetallic compound extending only partially into the metallization pattern 106 [see discussion below], 
[7a] wherein a first portion of the conductive connector 314 extending through the second dielectric layer 104 has a first width, 
[7b] a second portion of the conductive connector 314 outside the second dielectric layer 104 has a second width, and 
[7c] … [not taught].  
With regard to features [6a]-[6b] of claim 1, Yu states,
[0069] The bonding between the second package 300 and the first package 200 may be a solder bonding or a direct metal-to-metal (such as a copper-to-copper or tin-to-tin) bonding.  In an embodiment, the second package 300 is bonded to the first package 200 by a reflow process. During this reflow process, the conductive connectors 314 are in contact with the bond pads 304 and the metallization patterns 106 to physically and electrically couple the second package 300 to the first package 200.  After the bonding process, an IMC (not shown) may form at the interface of the metallization patterns 106 and the conductive connectors 314 and also at the interface between the conductive connectors 314 and the bond pads 304 (not shown).
(Yu: ¶ 69; emphasis added)
314 to the metallization 106 and vice versa, and (2) Yu states that the IMC forms at the “interface of the metallization patterns 106 and the conductive connectors 314” (Yu: ¶ 69, supra), while the lower surface of the metallization pattern 106 is beyond the region reasonably considered as the “interface of the metallization patterns 106 and the conductive connectors 314”, it is held, absent evidence to the contrary, that “the intermetallic compound IMC extend[s] only partially into the metallization pattern 106”, as required by feature [7c].  In addition, Yu teaches that the conductive connector 314 can be solder (¶¶ 66, 42) and that the metallization pattern is made from the same materials as in the Instant Application including the seed layer of Cu on Ti and a plated layer of Cu (Yu: ¶ 13).  As such, the Instant Application provides evidence in Fig. 18C that the IMC 164 forms into the Cu metallization 106 as well as into the solder connector 314 (Instant Specification: p. 20, ¶ 53).  Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove the contrary, i.e. that the IMC forms all of the way through the metallization 106 in Yu.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1 disclosed in Yu.

With regard to feature [7c] of claim 1,
[7c] the ratio of the second width to the first width [of the conductive connector 314] is between 1 and 1.53.
Although Yu shows that the second portion of the conductive connector 314 above the surface of the second dielectric layer 104 is wider than the first portion of the conductive connector 314 in the opening in the second dielectric layer 104 (and, in fact, looks exactly like 
Master, like Yu, teaches a semiconductor package (col. 1, lines 13-17) including a solder, conductive connector 42, extending through a second dielectric layer 54 to contact a metallization 52 formed on a first dielectric 50 (Master: Fig. 2, col. 5, lines 11-26).  Master teaches each of features [7a]-[7c] as follows:
[7a] wherein a first portion of the conductive connector 42 extending through the second dielectric layer 54 has a first width W1, 
[7b] a second portion of the conductive connector 42 outside the second dielectric layer 54 has a second width W2, and 
[7c] the ratio of the second width to the first width is between 1 and 1.53 [id.].
In this regard, Master states,
Fig. depicts a cross-section of a eutectic solder joint 40 formed in accordance with the methodologies of the present invention, including a eutectic reflow profile such as that depicted in FIG. 3 and employing a ratio of approximately 1.0:1.4.  The arrangement 40 includes a solder bump 42 formed on under ball metallurgy 44 of a die 36.  A package 50 includes a pad 52 over which a solder mask 54 is formed. Solder mask 54 includes pad openings 56 that expose a portion of the top surface of the pads 52. A eutectic solder joint 48 is formed between the pad 52 and the solder bump 42 through the eutectic reflow process.
In accordance with aspects of the present invention, the width W1 of the pad opening 56 in the solder mask 54 to the width W2 of the under bump metallurgy 44 is between about 1.0:1.2 to about 1.0:1.6, and in especially preferred aspects is about 1.0:1.4.
(Master: col. 5, lines 11-26; emphasis added)
Although the width W2 is the width of the underbump metallurgy 44, this is the width of the as least some portion of the solder, conductive connector 42 outside of the opening 56 in the second dielectric layer 54.  Master teaches that the ratio is chosen, in part, to improve fatigue life of the solder joint and accordingly the package reliability (Master: col. 3, lines 31-58).
314 is wider outside of the opening in the second dielectric 104 than in the opening, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the ratio of the second width, i.e. the width of the UBM or pad 304 in Yu, and accordingly a width of the solder conductive connector 314 outside of the opening in the second dielectric 104, to the first width, i.e. of the solder conductive connector 314 in the opening in the first dielectric 104,  to be, e.g., 1.4 or to be  between 1 to 1.4, in order to improve fatigue life of the solder joint and accordingly the package reliability, as taught in Masters, (id.).  As such, Master may be seen as an improvement to Yu in this regard.
This is all of the features of claim 1. 

Claims 5 and 6, read,
5. The device of claim 1, wherein the intermetallic compound has a third width, and the third width is greater than the first width.  
6. The device of claim 5, wherein the metallization pattern has a fourth width, and the third width is less than the fourth width.
With regard to claim 5, the claimed first width can be the narrowest part of the opening in the second dielectric layer 104, which is located at the interface between the solder conductive connector 314 and the metallization pattern 106, where the IMC is formed during reflow (Yu: supra).  As above, because (1) diffusion of metals during the reflow occurs in all directions where the eutectic material becomes fluid and therefore from the solder bump 314 to the metallization 106 and vice versa, and (2) Yu states that the IMC forms at the “interface of the metallization patterns 106 and the conductive connectors 314” (Yu: ¶ 45, supra), the IMC would be expected to form laterally past the opening in the dielectric 104 even if only to some small extent in the metallization 106, at least as is evidenced by the Instant Application at Fig. 18C.  IMC has a third width, and the third width is greater than the first width”, as required by claim 5, due to the lateral diffusion of the solder of 314 into the metallization pattern 106 during reflow at the interface of the opening in the second dielectric layer 104.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
In addition, it is held, absent evidence to the contrary, that “the metallization pattern 106 has a fourth width, and the third width [i.e. the lateral growth of the IMC within 106] is less than the fourth width” as required by claim 6, because, again, Yu states that the IMC forms at the “interface of the metallization patterns 106 and the conductive connectors 314” (Yu: ¶ 69, supra), while Yu shows that the metallization pattern extends laterally well past the region that would be considered the “interface of the metallization patterns 106 and the conductive connectors 314”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to claim 7, Yu further discloses,
7. The device of claim 1, wherein the metallization pattern 106 has a first portion and a second portion, 
the first portion aligned with a center of the conductive connector 314 and a center of the through via 212 [as shown in Fig. 28], 
the second portion [i.e. the portion lateral to the center portion] adjacent the first portion, 
the first portion having a first thickness, the second portion having a second thickness, the second thickness greater than the first thickness.
As stated above, there is not support for this feature.  As stated above, this claim is being interpreted to mean that the claimed “first portion” at the center of the metallization is that remaining portion of the metallization pattern, below the IMC, that is not converted to IMC, and 
In addition, because the lateral extent of the IMC would reasonably be confined to the “interface of the metallization patterns 106 and the conductive connectors 314” (Yu: ¶ 69, supra), it is held, absent evidence to the contrary, that “the metallization pattern 106 has a first portion and a second portion, the first portion aligned with a center of the conductive connector and a center of the through via, the second portion adjacent the first portion, the first portion having a first thickness, the second portion having a second thickness, the second thickness greater than the first thickness”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 9 and 10, Yu further discloses,
9. The device of claim 1 further comprising: 
[1a] a first substrate 302 comprising a bond pad 304 [Yu: Fig. 28; ¶ 62], 
[1b] the bond pad 304 contacting the conductive connector 314, 
[1c-1] the bond pad 304 comprising a second metal [e.g. Ti/Cu/Ni; Yu: ¶ 62], 
[1c-2] the second metal being different from the first metal [i.e. Cu; Yu: ¶ 13], 
[2a] wherein the conductive connector 314 comprises solder [Yu: ¶¶ 42, 66] and the first metal [Cu] [due to reflow to cause formation of the IMC; Yu: ¶ 69 (supra)], 
[2b] a concentration of the first metal [i.e. Cu] in the conductive connector 314 [inherently] decreasing through the conductive connector in a direction extending from the metallization pattern 106 to the bond pad 304.  
10. The device of claim 9, wherein the second metal is nickel [Yu: ¶ 62].  

feature [2b] of claim 9, as explained above, because diffusion of metals during the reflow occurs in all directions where the eutectic material becomes fluid and therefore from the solder bump 314 to the metallization 106 and vice versa, and as evidenced in the Instant Application, the Cu concentration diffusing from the metallization pattern 106 into the solder conductive connector 314 will be highest at the interface between 106 and 314 and will decrease away from said interface into the solder conductive connector 314, as dictated by Fick’s first law of diffusion as acknowledged by the Instant Application (Instant Specification: pp. 20-21, ¶ 54).  In other words, the concentration gradient of Cu in the solder is the inherent result of reflowing the solder of 314 in contact with the Cu of the metallization pattern 106.  
Further in this regard, the Ni layer of the bond pad 304 of the second package is in contact with the solder conductive connector 314 and therefore does not contribute copper to the solder from above, as also evidenced by the Instant Application (id.).  This is so because the bond pad 304 is Ti/Cu/Ni (Yu: ¶ 62) and Yu explains that Cu on Ti is the seed layer for plating the bulk Cu of the metallization pattern 106 (Yu: ¶ 13).  As such, the Ni would be the layer of the Ti/Cu/Ni pad 304 in contact with the solder conductive connector 314.  And if not implicitly inherent in Yu based on the foregoing evidence, then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, use the Ti layer as the bottom layer of the bond pad 304 because it is a member of the Cu-on-Ti seed layer used to plate the bulk Cu of the pad 304, as taught in Yu (at ¶ 13), and must be deposited first, i.e. before the Ni layer, thereby making the Ni be the top layer of the pad 304 in contact with the solder conductive connector 314, as taught in Yu. 
314 from the Cu metallization pattern 106 to the bond pad 304 would not exist.  (See MPEP 2112(I)-(V).) 

D. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Master, as applied to claim 1 above, and further in view of Lin.
Claims 2-4 read,
2. The device of claim 1, wherein the metallization pattern has a thickness of from about 6 µm to about 10 µm.  
3. The device of claim 2, wherein the intermetallic compound extends into the metallization pattern a distance of less than about 6.5 µm.  
4. The device of claim 2, wherein portions of the metallization pattern between the conductive connector and the through via have a thickness of greater than about 0.5 µm.  
The prior art of Yu in view of Master, as explained above, teaches each of the features of claim 1. 
With regard to claims 2 and 3, Yu does not indicate the thickness of the metallization pattern.
Lin, to the same Assignee as Yu, teaches a semiconductor package having a configuration of the metallization virtually the same as in Yu.  (Compare Fig. 2Q of Lin with Fig. 28 of Yu.)  Lin forms the metallization pattern of the RDL connected to each of the through via 212' and the solder conductive connector 260 in the same manner and using the same materials as in Yu, i.e. depositing a seed layer 206 of, e.g. Cu and Ti, followed by a metal layer 208 of, e.g. Cu, by plating on the seed layer (Lin: Figs. 2A-2B, 2P-2Q; ¶¶ 23-26).  In addition, Lin teaches the thickness of each of the seed layer, i.e. T1 of 0.1 to 0.6 µm and the metal layer 208 of, e.g. Cu, of 2 to 12 µm (id.), thereby giving a thickness of 2.1 to 12.6 µm total thickness, which overlaps the claimed range of 6 to 10 µm.
Inasmuch as Yu is silent to the thickness of the metallization pattern 106, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of the metallization pattern of Yu to be 2.1 to 12.6 µm, e.g. 6 µm or 7 µm or 8 µm or 9 µm or 10 µm, because Lin teaches that this thickness range is suitable for the identical purpose of forming a metallization pattern connected to a through via and a solder conductive connector in virtually the same package configuration.
Again, the thickness range in Lin used in Yu overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
With regard to claim 4, note that, simply because a portion of the metallization pattern 106 is converted to an IMC 164 does not make said converted portion any less a part of the metallization pattern 106 than the unconverted portion.  Instead, the converted and unconverted portions simply have different compositions but remain parts of the metallization pattern 106.  As stated in the Instant Application, “the metallization pattern 106 of the back-side redistribution structure 110 is formed to a thickness T2” (Instant Specification: p. 21, ¶ 55).  Nowhere does the Instant Application indicate that the metallization pattern is no longer the metallization pattern simply because a portion of it is converted to an IMC 164.  As such, the claimed “portions of the 106 of Yu/Lin between the conductive connector 314 and the through via 212” are the same thickness as the rest of the metallization pattern 106, that is 2.1 to 12.6 µm, e.g. 6 µm or 7 µm or 8 µm or 9 µm or 10 µm.  

E. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Master, as applied to claims 1 and 7 above, and further in view of Lin and Scanlan.
Claim 8 reads,
8. The device of claim 7, wherein the intermetallic compound has a third thickness, the third thickness greater than the first thickness and less than the second thickness.  
The prior art of Yu in view of Master, as explained above, teaches each of the features of claims 1 and 7. 
Yu does not teach the thickness of the metallization pattern 106 that is converted to IMC is thicker than the remaining, underlying portion of the metallization pattern 106 that is not converted to IMC.  Yu also does not give the thickness of the metallization pattern 106, which has a bearing on the relative portions converted to IMC and not converted to IMC, as explained below.
Lin, to the same Assignee as Yu, teaches a semiconductor package having a configuration of the metallization virtually the same as in Yu.  (Compare Fig. 2Q of Lin with Fig. 28 of Yu.)  Lin forms the metallization pattern of the RDL connected to each of the through via 212' and the solder conductive connector 260 in the same manner and using the same materials as in Yu, i.e. depositing a seed layer 206 of, e.g. Cu and Ti, followed by a metal layer 208 of, e.g. Cu, by plating on the seed layer (Lin: Figs. 2A-2B, 2P-2Q; ¶¶ 23-26).  In addition, Lin teaches the thickness of each of the seed layer, i.e. T1 of 0.1 to 0.6 µm and the metal layer 208 of, e.g. Cu, of 2 to 12 µm (id.), thereby giving a thickness of 2.1 to 12.6 µm total thickness, which overlaps the claimed range of 6 to 10 µm.
Inasmuch as Yu is silent to the thickness of the metallization pattern 106, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of the metallization pattern of Yu to be 2.1 to 12.6 µm, e.g. 6 µm or 7 µm or 8 µm or 9 µm or 10 µm, because Lin teaches that this thickness range is suitable for the identical purpose of forming a metallization pattern connected to a through via and a solder conductive connector in virtually the same package configuration.
Scanlan, like Yu, teaches a semiconductor package including a metallization pattern used as a RDL, said metallization pattern including a UBM or pad 82 to which is bonded a solder conductive connector (Scanlan: ¶ 63).  Also like Yu, Scanlan uses the same materials for the metallization pattern 82 including a seed layer and a copper layer (id.), as well as at least one common material for the solder, i.e. SnAg (id.) (Yu: ¶¶ 42, 66).  Also like Yu, modified according to Lin to have a metallization pattern thickness of 2.1 to 12.6 µm, Scanlon teaches that the metallization pattern 82 can be of similar thickness, primarily made up of a Cu wetting layer or Cu pad of 5 to 11 µm or 7 to 9 µm, the thickness chosen in order to prevent the “full consumption of the Cu pad by the solder during high temperature aging” (Scanlan: ¶ 63).  In this regard, Scanlan states,
In some instances, the wetting layer can comprise a layer of Cu with a thickness in a range of about 5-11 μm or 7-9 μm. Bumps 84, such as when formed of SnAg solder, can consume some of the Cu UBM during reflow and forms an intermetallic compound at the interface between the solder bump 84 and the Cu of the wetting layer.  However, the Cu of the wetting layer can be made thick enough to prevent full consumption of the Cu pad by the solder during high temperature aging.
(Scanlan: ¶ 63: emphasis added)
84 is consumed or, in other words, that the vast majority of the thickness of the Cu pad 84 is converted to IMC while somewhat less of said thickness of the Cu pad 84 remains Cu, as required by claim 8.  
Given that the thicknesses of the metallization patterns in Yu/Lin and Scanlan are similar, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use SnAg as the solder as the solder material in Yu and to form the IMC such that “full consumption” is prevented, as taught in Scanlan, in other words, that the vast majority of the thickness of the metallization pattern 106 is converted to IMC while somewhat less of said thickness of the metallization pattern 106 remains Cu, because Scanlan states that this configuration is suitable for the solder joint between a solder conductive connector and a Cu metallization.  
This is all of the features of claim 8.

F. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lin and Scanlan, as applied to claim 11 above, and further in view of Master.
Claim 16 reads,
16. The device of claim 11, wherein 
[1a] the conductive connector has a first portion and a second portion,
[1b] the first portion extending through the second dielectric layer, 
[1c] the second portion disposed outside of the second dielectric layer, 
[2a] the first portion having a first width, the second portion having a second width, 
[2b] the ratio of the second width to the first width being between 1 and 1.53.  

Although Yu shows that the second portion of the conductive connector 314 above the surface of the second dielectric layer 104 is wider than the first portion of the conductive connector 314 in the opening in the second dielectric layer 104 (and, in fact, looks exactly like the shape and configuration in Fig. 18C of the Instant Application), Yu does not give a ratio for the widths. 
Master, like Yu, teaches a semiconductor package (col. 1, lines 13-17) including a solder, conductive connector 42, extending through a second dielectric layer 54 to contact a metallization 52 formed on a first dielectric 50 (Master: Fig. 2, col. 5, lines 11-26).  Master teaches each of the features of claim 19, as follows:
16. The device of claim 11, wherein 
[1a] the conductive connector 42 has a first portion and a second portion, 
[1b] the first portion extending through the second dielectric layer 54, 
[1c] the second portion disposed outside of the second dielectric layer 54, 
[2a] the first portion having a first width W1, the second portion having a second width W2,
[2b] the ratio of the second width to the first width being between 1 and 1.53.  
In this regard, Master states,
Fig. depicts a cross-section of a eutectic solder joint 40 formed in accordance with the methodologies of the present invention, including a eutectic reflow profile such as that depicted in FIG. 3 and employing a ratio of approximately 1.0:1.4.  The arrangement 40 includes a solder bump 42 formed on under ball metallurgy 44 of a die 36.  A package 50 includes a pad 52 over which a solder mask 54 is formed. Solder mask 54 includes pad openings 56 that expose a portion of the top surface of the pads 52. A eutectic solder joint 48 is formed between the pad 52 and the solder bump 42 through the eutectic reflow process.
W1 of the pad opening 56 in the solder mask 54 to the width W2 of the under bump metallurgy 44 is between about 1.0:1.2 to about 1.0:1.6, and in especially preferred aspects is about 1.0:1.4.
(Master: col. 5, lines 11-26; emphasis added)
Although the width W2 is the width of the underbump metallurgy 44, this is the width of the as least some portion of the solder, conductive connector 42 outside of the opening 56 in the second dielectric layer 54.  Master teaches that the ratio is chosen, in part, to improve fatigue life of the solder joint and accordingly the package reliability (Master: col. 3, lines 31-58).
Inasmuch as Yu already shows that the consecutive connector 314 is wider outside of the opening in the second dielectric 104 than in the opening, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the ratio of the second width, i.e. the width of the UBM or pad 304 in Yu, and accordingly a width of the solder conductive connector 314 outside of the opening in the second dielectric 104, to the first width, i.e. of the solder conductive connector 314 in the opening in the first dielectric 104,  to be, e.g., 1.4 or to be  between 1 to 1.4, in order to improve fatigue life of the solder joint and accordingly the package reliability, as taught in Masters, (id.).  As such, Master may be seen as an improvement to Yu in this regard.
This is all of the features of claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814